UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4127


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SULIMAN MALIK EL-AMIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:16-cr-00222-RJC-DSC-1)


Submitted: September 28, 2017                                 Decided: October 18, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel B. Winthrop, WINTHROP & WINTHROP, Statesville, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Suliman Malik El-Amin pled guilty pursuant to a written plea agreement to

possession of methamphetamine with intent to distribute in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(C) (2012), possession of a firearm by a felon in violation of 18

U.S.C. § 922(g)(1) (2012), and possession of a firearm in furtherance of a drug

trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i) (2012). The district court

sentenced El-Amin to 84 months’ imprisonment. On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious grounds for appeal but questioning whether the district court imposed a

substantively unreasonable sentence. Counsel also questions whether the court imposed

an unreasonable sentence in light of the Supreme Court’s recent decision in Dean v.

United States, 137 S. Ct. 1170 (2017). El-Amin has filed a pro se supplemental brief

arguing that he should be resentenced in light of Dean. We affirm.

      This court reviews a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). Under this standard, a sentence

is reviewed for both procedural and substantive reasonableness. Id. at 51. In determining

procedural reasonableness, we consider whether the district court properly calculated the

defendant’s advisory Guidelines range, gave the parties an opportunity to argue for an

appropriate sentence, considered the 18 U.S.C. § 3553(a) (2012) factors, and sufficiently

explained the selected sentence. Id. at 49-51. If a sentence is free of “significant

procedural error,” we then review it for substantive reasonableness, “tak[ing] into

account the totality of the circumstances.” Id. at 51. “Any sentence that is within or

                                           2
below a properly calculated Guidelines range is presumptively reasonable.”          United

States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). “Such a presumption can only be

rebutted by showing that the sentence is unreasonable when measured against the 18

U.S.C. § 3553(a) factors.” Id.

       Upon review, we find that El-Amin’s sentence is both procedurally and

substantively reasonable. The district court properly calculated the applicable Sentencing

Guidelines range and appropriately explained the selected below-Guidelines sentence in

the context of the relevant § 3553(a) factors. Further, the court offered ample reasons for

rejecting counsel’s request for a downward variance. Accordingly, we find that El-Amin

has failed to rebut the presumption of reasonableness accorded his below-Guidelines

sentence. Finally, we conclude that Dean does not impact El-Amin’s case, as the district

court recognized its discretion to vary downward from El-Amin’s Sentencing Guidelines

range pursuant to the § 3553(a) factors. See Dean, 137 S. Ct. at 1176-77.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for review. We therefore affirm the district court’s

judgment. This court requires that counsel inform El-Amin, in writing, of the right to

petition the Supreme Court of the United States for further review. If El-Amin requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on El-Amin.




                                             3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4